2017 IL App (1st) 100467-B
                                        No. 1-10-0467
                                      February 21, 2017

                                                                            SECOND DIVISION



                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT



THE PEOPLE OF THE STATE OF ILLINOIS,                        )       Appeal from the
                                                            )       Circuit Court of
                      Plaintiff-Appellee,                   )       Cook County.
                                                            )
v.                                                          )       No. 00 CR 1274
                                                            )
MARTIN CSASZAR,                                             )       Honorable
                                                            )       Catherine K. Haberkorn,
                      Defendant-Appellant.                  )       Judge Presiding.

______________________________________________________________________________


       JUSTICE NEVILLE delivered the judgment of the court, with opinion.
       Presiding Justice Hyman and Justice Mason concurred in the judgment and opinion.


                                            OPINION


¶1     This case comes before us on remand from our supreme court, which instructed us to

vacate our original judgment and reconsider the case in light of People v. Cotto, 2016 IL 119006.

After a bench trial, the trial court found Martin Csaszar guilty of solicitation of murder for hire
No. 1-10-0467

(720 ILCS 5/8-1.2 (West 1998)) and sentenced him to 30 years in prison. With the assistance of

retained counsel, Csaszar filed a postconviction petition in 2008. The trial court granted the State’s

motion to dismiss the petition without an evidentiary hearing. On appeal, Csaszar argues only that

his retained counsel did not provide reasonable assistance with postconviction proceedings. We

affirm.

¶2                                     BACKGROUND

¶3        In 1997, Monica Crisan hired Csaszar to drive a truck for Livdimon Enterprise

Corporation. Csaszar’s employment ended in April 1998. Crisan invited Csaszar to come to her

home to pick up his final paycheck on May 3, 1998. Crisan deducted from Csaszar’s wages an

amount for damage to Livdimon’s truck. The amount of the paycheck upset Csaszar. After Csaszar

left Crisan’s home, Crisan called police to report that Csaszar pulled out a gun and threatened her.

Police arrested Csaszar and charged him with aggravated assault and unlawful use of a weapon.

The trial court continued proceedings on the charges through 1998 and 1999.

¶4        Csaszar found work driving a truck for Jakacki Bag and Barrel Company. There he met

James Anderson, who worked as a security officer for Jakacki. In 1999, Csaszar told Anderson

about the criminal charges Crisan initiated against him. On December 16, 1999, the day before a

hearing on the charges, Csaszar met with Anderson and Mark Shaffer. In a tape-recorded

conversation, Csaszar gave Shaffer $500 in exchange for Shaffer’s promise to kill Crisan. Shaffer,

an undercover agent working for the Bureau of Alcohol, Tobacco and Firearms (ATF), gave a

prearranged signal to Chicago police officers once Csaszar gave him the cash. The officers

arrested Csaszar and prosecutors charged him with soliciting Shaffer and Anderson to murder



                                                -2-
No. 1-10-0467

Crisan. Csaszar spoke with an officer and an assistant State’s Attorney at the police station, but he

did not sign any statement.

¶5     Before trial, defense counsel requested a behavioral clinical examination to evaluate

Csaszar’s fitness to stand trial. The trial court granted the request. The psychiatrist who

interviewed Csaszar found him fit to stand trial and legally sane at the time of the offense.

¶6     At the bench trial, Crisan testified that on May 3, 1998, after she gave Csaszar the

paycheck he considered inadequate, he pulled out a gun and pointed it at her. As she looked for a

phone, Csaszar said, “You want to call 9-1-1. *** By the time they will arrive, you’ll be dead.”

Some neighbors passed by her home, and Csaszar ran off.

¶7     Anderson testified that Csaszar asked him to kill Crisan. When Anderson refused, Csaszar

asked him to find someone else to kill Crisan. Anderson contacted an agent he knew who worked

for ATF. That agent arranged for Shaffer to pose as a hitman and for recording of further contacts

between Anderson, Shaffer, and Csaszar.

¶8     Assistant State’s Attorney Fabio Valentini testified that Csaszar admitted he wanted Crisan

dead because she brought charges against him. He had the idea of hiring a hitman, and he asked

Anderson to help him.

¶9     Csaszar testified that Anderson sought out Csaszar’s company and offered to help him with

several problems. When Csaszar told Anderson about the criminal charges, Anderson suggested

killing Crisan. Anderson arranged for the hitman. Csaszar could not explain why he met with

Anderson and Shaffer, and why he said what he said in the recorded conversation.

¶ 10   The trial court found Csaszar guilty of soliciting Shaffer to murder Crisan for hire and



                                                -3-
No. 1-10-0467

sentenced him to 30 years in prison. The appellate court affirmed the trial court’s judgment. People

v. Csaszar, 375 Ill. App. 3d 929 (2007).

¶ 11   In 2006, Csaszar drafted a postconviction petition, but he never filed it. Instead, in 2007, he

hired an attorney to prepare a postconviction petition for him. He sent the attorney his draft. In the

draft, he claimed that the State tampered with the videotape of his conversation with Shaffer and

Anderson. Csaszar said, in an affidavit, that he tried to back away from the deal, but Shaffer said

that if Csaszar made him come all the way to the meeting for nothing, Shaffer would kill Csaszar

and Csaszar’s family. Csaszar said that an inexplicable light appeared on the videotape, showing

where the State cut several seconds from the conversation, despite the lack of any gap in the time

signature shown on the tape.

¶ 12   On May 28, 2008, Csaszar’s retained counsel filed a postconviction petition in which he

contended that at the time of the offense, Csaszar’s medications and depression left him unable to

understand his own actions; Csaszar was not fit to stand trial; and his trial counsel provided

ineffective assistance. Counsel for the postconviction proceedings specified four ways in which

trial counsel provided ineffective assistance: (1) counsel did not obtain an assessment of Csaszar’s

fitness to stand trial; (2) counsel did not obtain an assessment of Csaszar’s mental health at the

time of the offense; (3) counsel did not find out whether Csaszar understood his right to a jury trial;

and (4) counsel failed to present evidence to show entrapment. Counsel supported the petition with

affidavits from Csaszar’s mother, sister, and ex-wife concerning Csaszar’s mental health, a letter

from a psychiatrist about the effects of Csaszar’s medications, and an affidavit from Csaszar.

Counsel sent Csaszar a letter in which he explained that he omitted the allegation about tampering



                                                 -4-
No. 1-10-0467

with the videotape because he and Csaszar’s sister watched the videotape and saw no indication of

tampering.

¶ 13   The trial court permitted the State to file a motion to dismiss the petition. The trial court

granted the motion to dismiss. Csaszar now appeals.

¶ 14                                  ANALYSIS

¶ 15   Csaszar does not contest the trial court’s decision to dismiss his postconviction petition.

Instead, on this appeal, he argues only that his privately retained counsel did not provide the

reasonable level of assistance required for postconviction proceedings. In particular, Csaszar

claims that competent counsel should have further investigated the claim Csaszar made in his draft

postconviction petition, that the State tampered with the videotape of his conversation with

Shaffer. The State responds that Csaszar had no constitutional right to the assistance of counsel in

postconviction proceedings, and no statute or rule required a reasonable level of assistance from

privately retained counsel.

¶ 16   In our original disposition of this appeal, we agreed with the State. Following People v.

Kegel, 392 Ill. App. 3d 538, 540-41 (2009), we held that although Csaszar’s counsel had a duty to

provide professional assistance, the State, including the courts, bore no responsibility for assuring

that Csaszar received reasonable assistance from his privately retained attorney.

¶ 17   In Cotto, our supreme court held that “there is no difference between appointed and

privately retained counsel in applying the reasonable level of assistance standard to postconviction

proceedings” (Cotto, 2016 IL 119006, ¶ 42) and that if a defendant does not receive reasonable

assistance from his privately retained postconviction counsel, the courts must reverse the



                                                -5-
No. 1-10-0467

postconviction ruling and remand for the defendant to receive reasonable assistance. Thus, we

must now decide whether Csaszar’s privately retained counsel provided a “reasonable level of

assistance.” Cotto, 2016 IL 119006, ¶ 41.

¶ 18   Postconviction counsel’s duties to provide reasonable assistance “include consultation

with the defendant to ascertain his contentions of deprivation of constitutional right, examination

of the record of the proceedings at the trial, and amendment of the petition, if necessary, to ensure

that defendant’s contentions are adequately presented. [Citation.] Fulfillment of the third

obligation does not require counsel to advance frivolous or spurious claims on defendant’s

behalf.” People v. Pendleton, 223 Ill. 2d 458, 472 (2006). Illinois Supreme Court Rule 651 (eff.

Feb. 6, 2013) establishes the duties for appointed postconviction counsel. See Pendleton, 223 Ill.

2d at 472.

¶ 19   Postconviction counsel filed a statement of compliance with the duties stated in Rule 651.

The record on appeal shows that postconviction counsel consulted with Csaszar and Csaszar’s

family to find grounds for a postconviction petition. Postconviction counsel examined the record

and read the draft of a postconviction petition that Csaszar prepared. Postconviction counsel chose

not to raise the issues Csaszar sought to raise in his draft petition, as counsel found those issues

meritless.

¶ 20   Csaszar argues primarily that his privately retained counsel should have included in the

postconviction petition a claim that “the surveillance videotape played at his trial had been edited

so as to delete a critical portion of the meeting between himself, James Anderson, and Agent

Shaffer and that his trial attorneys had been ineffective for failing to challenge the redacted tape.”



                                                -6-
No. 1-10-0467

Counsel told Csaszar that he omitted the claim because he watched the videotape and saw no

evidence of tampering, and Csaszar’s sister also watched the videotape and saw no evidence of

tampering. We see no grounds in this record to disbelieve counsel’s statement that the surveillance

videotape did not substantiate Csaszar’s claim. Csaszar has not shown that competent counsel

would have advanced nonfrivolous claims other than the claims presented by postconviction

counsel. Thus, Csaszar has not shown that his postconviction counsel failed to provide a

reasonable level of assistance. Accordingly, we affirm the dismissal of Csaszar’s postconviction

petition.

¶ 21                                  CONCLUSION

¶ 22    Because Csaszar has not shown that his privately retained postconviction counsel failed to

provide a reasonable level of assistance, we affirm the trial court’s judgment dismissing Csaszar’s

postconviction petition.

¶ 23    Affirmed.




                                               -7-